PER CURIAM.
The defendants have appealed from a final judgment enjoining the showing of certain moving picture films found by the trial court to be obscene. Assigned as error also was a separate contempt order. Upon consideration of the contentions of the appellants in the light of the record, briefs and argument we conclude no basis in law has been shown for reversal on the final judgment, and the same is hereby affirmed, but is modified to limit the injunction contained therein, against the showing of moving picture films, to the area within the territorial limits of the circuit court of Dade County.
The order adjudging individuals in contempt is reversed. Error was conceded by appellant as to the order holding officials of the defendant corporation in contempt. The order holding the employee (theatre cashier) Celia Winesette in contempt is reversed. The order of the court that was charged to have been violated by her, and which was the basis for the contempt order, was void because entered during a period when the court did not have jurisdiction of the cause, while it was pending in the United States District Court on proceedings for removal from the state court, and prior to its remand therefrom to the Dade County circuit court. Celia Winesette, an employee at the theatre, was the person upon whom was served the subpoena or order to produce which had been issued against the defendant corporation. The order did not specify or require that Winesette personally appear before the court, and the officer who served it by delivering it to her, advised her it did not require her appearance.
Affirmed in part and reversed in part.